I concur in opinion of Grady, J. The order appointing appraisers determined the rights of the parties to the controversy; hence, it is an appealable order. The record before us is sufficient for us to review the order and determine the question of law which is presented. An analogous situation was before us in Davis v. Woollen, 191 Wn. 379, 71 P.2d 172. A pure question of law, we held, was there presented; hence, the absence of a statement of facts was not fatal to the appeal.
BLAKE, BEALS, STEINERT, and MALLERY, JJ., dissent.
January 26, 1945. Petition for rehearing denied. *Page 72